Case 2:20-cv-04494-PD Document 14 Filed 01/07/21 Page 1 of 1 Page ID #:25




 1                                                                  JS-6
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 7
 8   HAROUT AZARYAN,                         ) CASE NO. 2:20-CV-04494-PD
 9       Plaintiff,                          )
                                             ) JUDGMENT
10
                 vs.                         )
11                                           )
12
     ANDREW SAUL,                            )
     Commissioner of Social Security,        )
13                                           )
14         Defendant.                        )
                                             )
15
16
           The Court hereby approves the parties’ Stipulation to Voluntary Remand
17
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
18
     (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
19
     HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
20
     action is remanded to the Commissioner of Social Security for further proceedings
21
     consistent with the Stipulation to Remand.
22
23
     DATED: January 07, 2021
24                                         HONORABLE PATRICIA DONAHUE
25                                         UNITED STATES MAGISTRATE JUDGE
26
27
28
